Case: 18-13780   Date Filed: 07/29/2019   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13780
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:18-cr-80060-RLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

EDWARD GEORGE WYLIE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 29, 2019)




Before WILSON, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-13780       Date Filed: 07/29/2019       Page: 2 of 4


       Edward Wylie appeals his conviction for failure to register and update his

registration as a sex offender as required by the Sex Offender Registration and

Notification Act (SORNA), 34 U.S.C. § 20913, in violation of 18 U.S.C.

§ 2250(a). He argues SORNA’s delegation of authority to the Attorney General to

issue regulations under § 20913(d), which allowed the Attorney General to require

him to register as a sex offender, violates the nondelegation doctrine. After

review, 1 we affirm Wylie’s conviction.

       SORNA makes it a crime for anyone who travels in interstate commerce to

knowingly fail to register or update a required sex offender registration. 18 U.S.C.

§ 2250(a). The statute defines sex offenders’ registry requirements in detail and

delegates the authority to the Attorney General to determine whether to apply the

requirements to sex offenders who were convicted prior to July 27, 2006, its date

of enactment. See 34 U.S.C. § 20913 (formerly codified at 42 U.S.C. § 16913);

United States v. Ambert, 561 F.3d 1202, 1206 (11th Cir. 2009). On February 28,

2007, the Attorney General applied the SORNA registration requirements to all sex

offenders, including those convicted prior to the enactment of SORNA. 28 C.F.R.

§ 72.3; Ambert, 561 F.3d at 1206. We later held that all sex offenders convicted

prior to July 27, 2006, were obliged to register under SORNA beginning on



       1
         Where an appeal raises issues of statutory interpretation and constitutional law, we
review those issues de novo. United States v. Ambert, 561 F.3d 1202, 1205 (11th Cir. 2009).
                                                2
               Case: 18-13780     Date Filed: 07/29/2019    Page: 3 of 4


February 28, 2007. United States v. Dumont, 555 F.3d 1288, 1291 (11th Cir.

2009), overruled in part on other grounds by Carr v. United States, 560 U.S. 438

(2010).

      The nondelegation doctrine is based on the principle of separation of

powers. Ambert, 561 F.3d at 1212. It states that Congress may not “transfer to

others the essential legislative functions with which it is [constitutionally] vested.”

Id. at 1213 (quoting Panama Ref. Co. v. Ryan, 293 U.S. 388, 421 (1935)). A

delegation is constitutional if Congress provides an “intelligible principle” for the

recipient of the delegated authority to follow. Id. The Supreme Court has

interpreted this framework broadly and has not struck down a statute as an

impermissible delegation since 1935. See id.

      In Ambert, we held that Congress provided the Attorney General with

intelligible principles to guide his exercise of discretion under SORNA. Id. We

explained that Congress expressly set forth broad policy goals in SORNA of

protecting the public and creating a comprehensive national registry, thus

suggesting that the Attorney General require pre-2006 offenders to register to the

extent that he determined their registration would contribute to those goals. Id. at

1213-14. Further, we reasoned that SORNA’s detailed framework regarding the

registration process, the elements of the new federal crime, and the penalty for

violation left the Attorney General only with the discretion to determine “whether


                                           3
               Case: 18-13780     Date Filed: 07/29/2019    Page: 4 of 4


this statute and all of its attendant requirements articulated by the legislature apply

to a particular, capped class of offenders.” Id. at 1214. Thus, we held that § 20913

was constitutional because Congress “delineated its general policy, the public

agency which is to apply it, and the boundaries of the delegated authority.” Id.

      Despite having precedent directly on point, we held this case in abeyance

pending the Supreme Court’s decision in Gundy v. United States, No. 17-6086, __

U.S. __, 2019 WL 2527473 (2019). Gundy has now issued, and the Supreme

Court “join[ed] the consensus” of eleven Courts of Appeals and rejected the claim

“that Congress unconstitutionally delegated legislative power when it authorized

the Attorney General to ‘specify the applicability’ of SORNA’s registration

requirements to pre-Act offenders.” Id. at *3.

      The application of SORNA’s registration requirements to Wylie was

constitutional because SORNA’s delegation of authority to the Attorney General

did not violate the nondelegation doctrine. Accordingly, we affirm Wylie’s

conviction.

      AFFIRMED.




                                           4